Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered March 3, 1993, convicting him of robbery in the first degree (two counts), robbery in the second degree (two counts), grand larceny in the fourth degree (two counts), criminal possession of a controlled substance in the seventh degree (two counts), criminal use of drug paraphernalia in the second degree, and criminal possession of stolen property in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.